1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3       Plaintiff-Appellant,

 4 v.                                                                 NO. 28,833

 5 MELANIE MONTOYA,

 6       Defendant-Appellee.


 7 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
 8 Frank K. Wilson, District Judge

 9 Gary K. King, Attorney General
10 Ann M. Harvey, Assistant Attorney General
11 Santa Fe, NM

12 for Appellant

13 Hugh W. Dangler, Chief Public Defender
14 Santa Fe, NM

15 for Appellee



16                              MEMORANDUM OPINION

17 CASTILLO, Judge.

18       The State appeals from an order granting Defendant’s motion for default

19 judgment in a forfeiture action. We proposed to affirm in a notice of proposed
 1 summary disposition, and the State has filed a response indicating that it is unable to

 2 present any additional facts or legal arguments to dispute our proposed disposition.

 3        Although the State concedes the issue, we independently review the

 4 proceedings to insure that the record supports our proposed disposition. See State v.

 5 Maes, 100 N.M. 78, 80, 665 P.2d 1169, 1171 (Ct. App. 1983), abrogated on other

 6 grounds as stated in State v. Armijo, 2005-NMCA-010, ¶ 27, 136 N.M. 723, 104 P.3d

 7 1114. After reviewing the record, we affirm for the reasons set forth in our notice of

 8 proposed summary disposition.

 9        IT IS SO ORDERED.



10                                                ________________________________
11                                                CELIA FOY CASTILLO, Judge

12 WE CONCUR:



13 ________________________________
14 JONATHAN B. SUTIN, Chief Judge



15 ________________________________
16 CYNTHIA A. FRY, Judge




                                              2